Journal Entries (1828-31): Journal 4: (1) Motion to take bill as confessed and to make injunction perpetual *p. 226; (2) motion to dissolve injunction *p. 228; (3) motion to dissolve injunction *p. 288; (4) motion to take bill as confessed overruled, leave given to file replication, injunction dissolved *p. 298; (5) rule to take testimony *p. 305; (6) motion to dismiss *p. 324; (7) motion for continuance *p. 328; (8) continuance granted, commissioners appointed to take testimony *p. 388; (9) motion to dismiss *p. 409; (10) bill dismissed nisi *p. 435; (11) dismissal made absolute *p. 441.
Papers in File: (i) Bill of complaint, amendment, order for injunction; (2) precipe for writ of subpoena; (3) writ of subpoena and return; (4) notice of intention to apply for injunction; (5) copy of notice, proof of service; (6) writ of injunction and return; (7) motion to take bill as confessed, etc.; (8) answer of Jacques Navarre; (9-10) motions to dissolve injunction; (11) draft of order dissolving injunction; (12) replication; (13) motion to dismiss; (14) affidavit and motion for continuance; (15) draft of order for continuance, etc.; (16) affidavit and motion for continuance; (17) motion to dismiss; (18) writ of fi. fa. for costs, return.
Chancery Case 95 of 1827.